1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6    ROBERTO DURAND,
                                                        Case No. 3:19-cv-00744-MMD-CLB
7                                  Petitioner,
            v.                                                         ORDER
8

9    CLARK COUNTY DITRICT COURTS,

10                               Respondent.

11

12   Petitioner Roberto Durand, a Nevada state inmate, has submitted a pauper application
13   without a habeas petition or other pleading. (ECF No. 1.)
14          Review of the Court’s records reflects the following.
15          In Case No. 3:18-cv-00343-RCJ-VPC, Durand filed a habeas petition without either
16   a pauper application or payment of the filing fee, naming only the State of Nevada and the
17   state attorney general as respondents. The Court dismissed the improperly commenced
18   action without prejudice.
19          Shortly thereafter, a pauper application by Durand was docketed in Case No. 3: 18-
20   cv-00372-HDM-WGC, without any accompanying pleading. The Court dismissed the
21   action without prejudice. In the dismissal order, the Court summarized Durand’s prior
22   state court writ history. That history reflects that, absent other tolling or delayed accrual,
23   the federal one-year limitation period would have putatively expired on or about December
24   12, 2013. The Court therefore expressly concluded that a dismissal without prejudice of
25   the improperly commenced action would not materially impact application of the limitation
26   period or otherwise cause substantial prejudice. The dismissal order further informed
27   Durand “that he must submit a pauper application or pay the filing fee at the same time he
28   files a petition, or the action may be considered improperly commenced.” (Case No. 3: 18-
1    cv-00372-HDM-WGC, ECF No. 3 at 2.)

2           In the current action, filed more than a year after the two prior dismissals, Durand

3    again submits a pauper application without an accompanying pleading. He attaches a

4    copy of the dismissal order from Case No. 3:18-cv-00372. He states in a cover letter:

5

6           Heres all Documents needed for my conviction (C-11-273021-1) stating here
            that I only need application so this is the 3 case and I do not have attorneys
7           for anyone of the civil suits or now this (writ habeas corpus) as a civil suit
            also so please inform Hon. Judge I need attorneys to go over – case I’m sure
8           I sent all Documents Please tell me if you see anything missing here I send
            original filed case so you know what they did Do send me this Document.
9           3. Back to me why so long the wait for my Attorneys to be appointed as
            petitioner can talk to Hon. Judge? Sure I sent all Documents – to be filed
10          before. . . . .

11   (ECF No. 1-1.)

12          This action has been improperly commenced and therefore will be dismissed

13   without prejudice. Following upon its review of Durand’s prior state court writ history as

14   summarized in Case No. 3:18-cv-00372, the Court finds that a dismissal without prejudice

15   of this improperly commenced action would not materially impact an analysis of the

16   application of the federal limitation period or otherwise cause substantial prejudice.

17          Durand should note the following.

18          First, all three of Durand’s improperly commenced habeas actions, including now

19   this one, have been dismissed.

20          Second, there has been no habeas action pending before this Court after the two

21   prior actions were dismissed more than a year ago.

22          Third, after a federal case is dismissed, the papers in that case are not considered

23   to be part of later cases that Durand files.

24          Fourth, in order to seek federal habeas relief, Durand must either pay the $5.00

25   filing fee or file a properly completed pauper application while—at the same time—he files

26   a habeas petition, all in a new action under a new docket number.

27          Fifth, there has been no pending request before the Court for appointment of

28   counsel, and the Court does not appoint counsel for an inmate to prepare a federal habeas

                                                    2
1    petition. Durand, again, must file a federal petition himself at the same time that he either

2    files a pauper application or pays the filing fee, in a new action under a new docket number.

3    The Court notes in this regard that Durand’s filing of a petition in Case No. 3:18-cv-00343

4    confirms that Durand can at the very least file an initial pro se petition with the resources

5    available to him without appointment of counsel. In short, the Court will not appoint

6    counsel for Durand to prepare a federal petition. He must prepare an initial petition himself

7    and file it in a new action under a new docket number along with either a new pauper

8    application or payment of the filing fee.

9             Sixth, Durand must name his prison warden as a respondent in any habeas petition

10   that he files while he is incarcerated that seeks release from state custody. Neither the

11   State of Nevada nor the Clark County District Courts is a proper respondent. A habeas

12   action filed against the wrong respondent potentially may be dismissed.

13            It is therefore ordered that this improperly commenced action is dismissed without

14   prejudice and that a certificate of appealability is denied, as jurists of reason would not

15   find this disposition to be debatable or incorrect on the record presented.

16            The Clerk of Court will send Petitioner two copies each of a noncapital habeas

17   petition form and a pauper application form, along with a copy of the instructions for the

18   forms.

19            The Clerk of Court will enter final judgment accordingly and close this case.

20            DATED THIS 18th day of December 2019.

21

22
                                                 __________________________________
23                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                   3
